*466OPINION.
Love:
Without reviewing the evidence in detail, we are satisfied, upon a consideration of it, that the petitioners must prevail in their contention that the Commissioner erred in increasing the market value, as of December 31, 1919, of the ewes and lambs in question from $9 and $5 per head, respectively, as inventoried by petitioners, to $10 and $6 per head, respectively.
Four witnesses, including Ilenry H. Kuhr, one of the petitioners, testified as to the market value of the ewes on December 31, 1919, and one witness and Henry H. Kuhr testified as to the market value of the lambs on December 31, 1919. All the witnesses had been engaged for many years in dealing in sheep; they were familiar with the weather conditions prevailing in Montana during the year 1919; and they were familiar with market conditions on December 31,1919. The highest, value placed by any o.f the witnesses on the ewes in question was $8 per head and the highest value on lambs was $o per head. We must hold, therefore, that on the evidence, petitioners’ valuation in the closing inventory for 1919 of ewes and lambs was not incorrect.
*467It does not appear from the record whether the entire deficiencies in question resulted from the Commissioner’s action with respect to which error was alleged.

Judgment will be entered under Rule 50.